UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49766 McINTOSH BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-1922861 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 210 South Oak Street Jackson, Georgia 30233 (Address of principal executive offices) (770) 775-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of Exchange Act Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] As of August 14, 2007, 2,810,976 shares of common stock were issued and outstanding. MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Unaudited) atJune 30, 2007 and (Audited) December 31, 2006 2 Consolidated Statements of Earnings (Unaudited) for Each of the Three andSix Months endedJune 30, 2007 and 2006 3 Consolidated Statements of Comprehensive Income (Unaudited) for Each of theSix Months endedJune 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (Unaudited) for Each of the Six Months endedJune 30, 2007 and 2006 5 Notes to consolidated financial statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial 9 Condition and Results of Operation Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote ofSecurity Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets As ofJune 30, 2007 and December 31, 2006 June 30, December 31, Assets 2007 2006 (Unaudited) (Audited) Cash and due from banks $ 9,591,930 $ 7,728,855 Interest bearing deposits with FHLB 262,087 5,265,092 Federal funds sold 6,037,000 13,485,000 Investment securities held to maturity (market value of $325,842 and $322,865) 328,849 323,115 Investment securities available for sale 79,418,001 85,524,588 Other investments 2,255,865 2,179,165 Loans 348,725,401 328,876,744 Less: Allowance for loan losses (4,944,879 ) (4,661,975 ) Loans, net 343,780,522 324,214,769 Premises and equipment, net 6,707,061 6,863,126 Other real estate 1,706,748 2,208,151 Accrued interest receivable 4,124,784 3,871,096 Other assets 10,239,528 9,850,190 Total assets $ 464,452,375 $ 461,513,147 Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ 35,638,067 $ 36,729,933 Money market and NOW accounts 118,562,052 123,864,284 Savings 11,952,591 11,349,183 Time deposits of $100,000 or more 113,935,765 120,063,903 Time deposits 120,643,082 107,523,280 Total deposits 400,731,557 399,530,583 Borrowed funds 21,562,445 21,000,000 Accrued interest payable and other liabilities 5,033,816 5,251,700 Total liabilities 427,327,818 425,782,283 Commitments Stockholders' equity: Common stock, par value $2.50; 10,000,000 shares authorized, 2,810,976 and 2,808,976 shares issued and outstanding 7,027,440 7,022,440 Surplus 5,640,048 5,573,780 Retained earnings 25,401,541 23,596,177 Accumulated other comprehensive loss (944,472 ) (461,533 ) Total stockholders' equity 37,124,557 35,730,864 Total liabilities and stockholders' equity $ 464,452,375 $ 461,513,147 See accompanying notes to financial statements. -2- Item 1.Financial Statements (continued) Consolidated Statements of Earnings For the Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Six Months 2007 2006 2007 2006 Interest income: Loans, including fees $ 7,750,857 $ 6,837,408 $ 15,178,303 $ 13,010,726 Interest on investment securities: U.S. Treasury, U.S. Governent agency and mortgage-backed securities 892,374 493,229 1,789,738 947,788 State, county and municipal 108,220 107,874 213,945 217,397 Other investments 30,233 48,888 60,599 92,881 Federal funds sold and other short-term investments 123,531 54,974 281,188 164,099 Total interest income 8,905,215 7,542,373 17,523,773 14,432,891 Interest expense: Interest-bearing demand and money market 897,479 633,989 1,797,674 1,206,709 Savings 44,267 28,975 87,671 56,704 Time deposits of $100,000 or more 1,540,303 1,136,191 3,066,046 2,087,482 Other time deposits 1,425,859 936,851 2,755,496 1,779,663 Other 187,636 223,768 373,281 461,479 Total interest expense 4,095,544 2,959,774 8,080,168 5,592,037 Net interest income 4,809,671 4,582,599 9,443,605 8,840,854 Provision for loan losses 227,500 353,673 192,674 523,346 Net interest income after provision for loan losses 4,582,171 4,228,926 9,250,931 8,317,508 Other Income: Service charges 566,208 540,200 1,094,585 1,039,037 Investment securities gains 4,200 - 4,200 12,000 Increase in cash surrender value of life insurance 68,784 65,688 137,568 131,376 Other real estate owned gains 3,519 20,218 63,703 23,087 Fixed and repossessed asset gains (losses) (537 ) - (5,309 ) - Other income 402,582 365,532 770,807 745,534 Total other income 1,044,756 991,638 2,065,554 1,951,034 Other expenses: Salaries and employee benefits 2,585,385 2,106,453 5,177,055 4,218,055 Occupancy and equipment 455,467 432,569 880,244 823,407 Other operating 880,718 810,802 1,784,833 1,614,064 Total other expenses 3,921,570 3,349,824 7,842,132 6,655,526 Earnings before income taxes 1,705,357 1,870,740 3,474,353 3,613,016 Income tax expense 571,931 632,583 1,163,194 1,209,699 Net earnings $ 1,133,426 $ 1,238,157 $ 2,311,159 $ 2,403,317 Basic earnings per common share based on average outstanding shares of 2,810,903 in 2007 and 2,798,524 in 2006 $ 0.40 $ 0.44 $ 0.82 $ 0.86 Diluted net earnings per common share based on average outstanding shares for the three months of 2,871,770 in 2007 and 2,841,071 in 2006 and for the six months of 2,870,369 in 2007 and 2,840,318 in 2006 $ 0.40 $ 0.44 $ 0.81 $ 0.85 Dividends declared per share of common stock $ 0.09 $ 0.08 $ 0.18 $ 0.15 See accompanying notes to financial statements. -3- Item 1.Financial Statements (continued) Consolidated Statements of Comprehensive Income For the Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Net Earnings $ 2,311,159 $ 2,403,317 Other comprehensive loss, net of income tax: Unrealized losses on securities available for sale: Holding losses arising during period, net of tax of($309,586) and ($174,431) (600,962 ) (338,602 ) Change in unfunded pension liability net of tax of $60,801 118,026 - Total other comprehensive loss (482,936 ) (338,602 ) Comprehensive income $ 1,828,223 $ 2,064,715 See accompanying notes to financial statements. -4- Item 1.Financial Statements (continued) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Net earnings $ 2,311,159 $ 2,403,317 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, accretion and amortization 249,477 349,683 Gain on sales and calls of securities (4,200 ) (12,000 ) Provision for loan losses 192,674 523,346 Non-cash compensatory options 47,468 14,246 Gain on sale of other real estate (63,703 ) (23,087 ) Loss on fixed and repossessed asset disposal 241 2,842 Change in: Accrued interest receivable and other assets (394,240 ) (610,999 ) Accrued interest payable and other liabilities (39,057 ) (245,813 ) Net cash provided by operating activities 2,299,819 2,401,535 Cash flows from investing activities: Proceeds from maturities and paydowns of securities available for sale 25,573,266 11,931,389 Proceeds from maturities and paydowns of securities held to maturity - 202,000 Proceeds from redemption of other securities - 135,000 Proceeds from sales of other real estate 574,960 240,706 Purchases of securities available for sale (20,213,858 ) (15,921,508 ) Purchases of other investments (76,700 ) (130,600 ) Additions to other real estate (9,854 ) - Net change in loans (19,758,427 ) (35,175,017 ) Purchases of premises and equipment (258,559 ) (298,980 ) Net cash used by investing activities (14,169,172 ) (39,017,010 ) Cash flows from financing activities: Net change in deposits 1,200,974 42,247,523 Proceeds from exercise of stock options 23,800 - Proceeds from new borrowings 562,445 - Repayment of other borrowed funds - (5,000,000 ) Dividends paid (505,796 ) (419,779 ) Net cash provided by financing activities 1,281,423 36,827,744 Net change in cash and cash equivalents (10,587,930 ) 212,269 Cash and cash equivalents at beginning of period 26,478,947 22,735,570 Cash and cash equivalents at end of period $ 15,891,017 $ 22,947,839 Supplemental schedule of noncash investing and financing activities: Change in net unrealized gain/loss on investment securities available-for-sale, net of tax $ (600,962 ) $ (338,602 ) Change in unfunded pension liability $ 118,026 $ - Transfer of loans to other real estate owned $ - $ 1,306,849 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 7,931,371 $ 5,330,790 Income taxes $ 1,416,954 $ 1,012,781 See accompanying notes to financial statements. -5- Item 1.Financial Statements (continued) Notes to Consolidated Financial Statements (Unaudited) (1) Basis of Presentation The financial statements include the accounts of McIntosh Bancshares, Inc. (the “Company”) and its wholly-owned subsidiaries, McIntosh State Bank (the “Bank”) and McIntosh Financial Services, Inc.All significant intercompany accounts and transactions have been eliminated in the consolidation. The Company’s accounting policies are fundamental to management’s discussion and analysis of financial condition and results of operation.Some of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2006 Annual Report to Shareholders. Many of the Company’s assets and liabilities are recorded using various valuation techniques that require significant judgment as to recoverability.The collectibility of loans is reflected through the Company’s estimate of the allowance for loan losses.The Company performs periodic detailed reviews of its loan portfolio in order to assess the adequacy of the allowance for loan losses in light of anticipated risks and loan losses.In addition, investment securities available for sale are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived by the Company using dealer quotes or market comparisons. The consolidated financial information furnished herein reflects all adjustments which are, in the opinion of management, necessary to present a fair statement of the results of operation and financial position for the periods covered herein.All such adjustments are of a normal, recurring nature. (2) Cash and Cash Equivalents For the presentation in the financial statements, cash and cash equivalents include cash on hand, amounts due from banks, and Federal Funds sold. -6- Item 1.Financial Statements (continued) (3) Basic and Dilutive Earnings Per Common Share Basic earnings per common share are based on the weighted average number of common shares outstanding during the period while the effects of potential common shares outstanding during the period are included in diluted earnings per share. Earnings per common share has been computed based on the weighted average number of shares outstanding during the period, which totaled 2,810,903 and 2,798,524 for the periods ended June 30, 2007 and 2006, respectively.The basic earnings per share calculation for both periods has been adjusted to reflect a 2 for 1 stock split declared by the Company’s board April 19, 2007 and payable June 1, 2007 and the impact of dilutive securities in the form of stock options.The basic and diluted earnings per share for June 30, 2007 and 2006 are as follows: Net Earnings Common Share Per Share Amount For the six months ended June 30, 2007 Basic earnings per share $ 2,311,159 2,810,903 $ 0.82 Effect of dilutive securities - 59,466 (0.01 ) Diluted earnings per share $ 2,311,159 2,870,369 $ 0.81 For the six months ended June 30, 2006 Basic earnings per share $ 2,403,317 2,798,524 $ 0.86 Effect of dilutive securities - 41,794 (0.01 ) Diluted earnings per share $ 2,403,317 2,840,318 $ 0.85 (4) Financial Accounting Standards Board Statement 123 Revised The Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment, (SFAS 123(R)) on the required effective date, January 1, 2006, using the modified prospective transition method.SFAS 123(R) addresses accounting for share-based payment transactions in which an enterprise receives employee services in exchange for equity instruments of the enterprise.SFAS 123(R) requires an entity to recognize as compensation expense the grant-date fair value of stock options and other equity-based compensation granted to employees with in the income statement using a fair-value based method of accounting previously permissible under Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (APB 25) and related interpretations. The Company recorded $47,468 and $14,246 in compensation expense related to the adoption of SFAS 123(R) during each of the six months ended June 30, 2007, and June 30, 2006, respectively.The Company’s estimate of the full year increase in compensation expense due to the expensing of stock options for 2007 is approximately $94,936. At June 30, 2007, there was approximately $362,000 of unrecognized compensation cost related to the unvested stock options.That cost is expected to be recognized as expense over the future vesting period of approximately five years. (5) Commitments The Company has no known material commitments outside of those incurred by its banking subsidiary in the ordinary course of business including property leases, unfunded loan commitments, and letters of credit.The Company has entered into a construction agreement for the renovation of a property adjoining its Jackson banking office totaling $816,000.Through June 30, 2007, the Company has incurred $31,638 in construction cost under this contract. -7- Item 1.Financial Statements (continued) (6) Recent Accounting Pronouncements In September 2006 and February 2007, the FASB issued Statements No. 157, Fair Value Measurements andNo. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115, respectively.The effect of both of these Statements is to guide and allow for early adoption of fair value accounting. These Statements are effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company has elected not to early adopt FASB Statements No. 157 or No. 159. In September 2006, the FASB ratified Emerging Issues Task Force (EITF) Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements. EITF Issue 06-4 addresses accounting for split-dollar life insurance arrangements after the employer purchases a life insurance policy on the covered employee. EITF Issue 06-4 states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits.
